Citation Nr: 0842962	
Decision Date: 12/12/08    Archive Date: 12/17/08	

DOCKET NO.  03-20 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 
30 percent for residuals of a gunshot wound of the right 
tibia (Muscle Groups XI and XII), with residual shortening 
and bowing.  

3.  Entitlement to service connection for a chronic left knee 
disability secondary to service-connected residuals of a 
gunshot wound of the right tibia.  

4.  Entitlement to service connection for a chronic left 
ankle disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.  

5.  Entitlement to service connection for a chronic bilateral 
hip disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.  

6.  Entitlement to service connection for a chronic low back 
disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.  

7.  Entitlement to service connection for a chronic bilateral 
shoulder disorder secondary to service-connected residuals of 
a gunshot wound involving the right tibia.  

8.  Entitlement to service connection for a chronic cervical 
spine disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from March 1966 to 
February 1968.  He was wounded in combat action in Vietnam in 
June 1967.  He sustained a .30 caliber missile wound which 
struck the midshaft of the right tibia.  His medals and 
badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VAROs in Los 
Angeles, California, and Houston, Texas.  


FINDINGS OF FACT

1.  In November 2006, the Board determined that the evidence 
was insufficient to make a determination on the instant 
issues.  Examinations were ordered.  

2.  The veteran failed to report for various scheduled rating 
examinations in March 2007.  


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 30 percent for 
PTSD is denied.  38 C.F.R. § 3.655 (2008).  

2.  A disability rating in excess of 30 percent for residuals 
of a gunshot wound of the right tibia, with residual 
shortening and bowing, is denied.  38 C.F.R. § 3.655 (2008).  

3.  Service connection for a chronic left knee disability 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  38 C.F.R. § 3.655 
(2008).  

4.  Service connection for a chronic left ankle disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  38 C.F.R. § 3.655 
(2008).  

5.  Service connection for a chronic bilateral hip disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  38 C.F.R. § 3.655 
(2008).  

6.  Service connection for chronic low back disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  38 C.F.R. § 3.655 
(2008).  

7.  Service connection for a chronic bilateral shoulder 
disorder secondary to service-connected residuals of a 
gunshot wound involving the right tibia is denied.  38 C.F.R. 
§ 3.655 (2008).  

8.  Service connection for a chronic cervical spine disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  38 C.F.R. § 3.655 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
the critical elements of a service connection claim, 
including:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.  

A letter dated in February 2002 informed the veteran that VA 
would make reasonable efforts to assist him in the 
development of his claims with regard to increased ratings 
for his wound residuals and his claim for service connection 
for PTSD.  The letter explained the evidence necessary to 
support a claim for service connection.  A review of the 
record reveals that service connection for PTSD was granted 
by rating decision dated in July 2002.  A review of the 
record reveals that the increased rating claim for PTSD 
arises from the veteran's disagreement with the initial 
evaluation of 30 percent following the grant of service 
connection.  Courts have held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, 
no further notice is needed under the VCAA as to these 
claims.  

With regard to the increased rating claim for residuals of a 
gunshot wound of the right tibia, the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) have not been 
satisfied.  The Federal Circuit held in Sanders v. Nicholson, 
487 F. 3d 881 (Fed. Cir. 2007) that all VCAA notice errors 
are prejudicial and require reversal unless VA can show that 
the error did not affect the essential fairness of the 
adjudication.  Due to this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Sanders, 487 F. 3d at 889.  

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  One of 
the reasons the case was remanded by the Board in 
November 2006 was to ensure compliance with the requirements 
of the VCAA.  The letter provided the veteran in 
November 2006 still did not meet the requirements of Vazquez 
with regard to notice.  However, the veteran was scheduled 
for an examination and, for whatever reason, failed to 
report.  There is no evidence of record that the notice of 
the examination was undeliverable.  The Board notes that the 
supplemental statement of the case provided the veteran in 
July 2008 did provide him with information regarding the VA's 
Rating Schedule requirements for rating residuals of muscle 
injuries.  While this was not provided the veteran in a 
separate communication, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has had a meaningful opportunity to participate 
effectively in the processing of his claim.  The record shows 
that he was able to give testimony at a hearing before the 
undersigned with regard to the issue in August 2006.  He was 
represented by a highly accredited service organization.  As 
the Federal Circuit Court stated in Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006), it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  

The veteran was scheduled for VA examinations as ordered by 
the Board's November 2006 remand, but failed to appear 
without explanation.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Accordingly, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and its supplementing regulations.  For the 
following reasons, it is not prejudicial to the veteran for 
the Board to finally decide the appeal at this time.  

In September 2001 the veteran submitted a claim for increased 
compensation for residuals of a gunshot wound to the right 
tibia.  He also filed a claim for service connection for PTSD 
at that time.  

By rating decision dated in July 2002, service connection for 
PTSD was granted.  A 30 percent rating was assigned, 
effective September 20, 2001, the date of receipt of the 
claim.  

Received in June 2003 was a claim for service connection for 
a bilateral ankle disability, a bilateral knee disorder, a 
bilateral hip disability, a low back disability, a bilateral 
shoulder disorder, and a cervical spine disorder, all claimed 
as secondary to the service-connected residuals of a gunshot 
wound involving the right tibia.  

The veteran and his representative provided testimony with 
regard to the disabilities at issue at a video conference 
hearing in San Antonio, Texas, on August 2, 2006.  A 
transcript of the proceedings is of record and has been 
reviewed.  

In November 2006, the Board remanded the case for both 
procedural and substantive purposes.  The veteran was to be 
given a comprehensive psychiatric examination for the purpose 
of determining the current nature and extent of impairment 
attributable to his service-connected PTSD.  He was also to 
be given an examination with an opinion as to whether he had 
any left knee disability, left ankle disorder, bilateral hip 
disorder, low back disorder, bilateral shoulder disorder, 
and/or cervical spine disability that is or are at least as 
likely not related to his service-connected residuals of a 
gunshot wound involving the right tibia.  The examiner was 
also to comment as to the degree of impairment attributable 
to the manifestations of the right tibia disorder.  

In November 2006 the veteran was sent a letter telling him 
that evidence was needed from him showing that the claimed 
conditions existed from service to the present time.  He was 
given types of evidence he could submit, such as employment 
physical examinations, pharmacy prescription records, 
insurance examination reports, statements from individuals 
who knew him in service, and the dates of medical treatment 
during service.  With regard to the increased rating claims, 
he was told to submit evidence showing that the service-
connected disorders had increased in severity.  

In March 2007 he was informed that a VA medical facility near 
him was scheduling him for an examination in connection with 
his appeal.  He was to be notified of the date, time, and 
place of the examination.  He was specifically told that 
without the examination, VA might have to deny his claim.  

In a March 30, 2007, communication, the veteran was told that 
the VA outpatient clinic in San Antonio had received a 
request to complete his compensation and pension 
examinations.  He was to call on or before April 11, 2007, to 
schedule his examinations to avoid having his claim returned 
to the VARO in Houston.  For whatever reason, the veteran 
failed to report or to call VA.  

In September 2007, the veteran was told that the San Antonio 
VA Medical Center had advised the Appeals Management Center 
in Washington, D.C., that he did not report for his scheduled 
examination.  He was told that VA needed to know if he was 
willing to have the examination for the issues under 
consideration.  He was told to return an enclosed VA Form 21-
4138 (Statement in Support of Claim).  He was again told that 
without the examination, VA might have to deny his claim.  He 
was told to respond within 30 days of the date of the letter.  
No response was received from him.  

According to 38 C.F.R. § 3.655(a)(b) (2008), when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed by the current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
regulations define an original claim as an initial 
application prescribed by the Secretary.  38 C.F.R. § 3.160 
(2008).  

Based upon the meaning of § 3.160, the initial application 
for disability benefits was received in March 1968.  Any 
other new claim would come under the guidance of "other 
original claim."  38 C.F.R. § 3.655.  

Since the veteran's current claims fall within the perimeter 
of "any other original claim," the claims were accordingly 
denied pursuant to the provisions of 38 C.F.R. § 3.655(b).  
Entitlement to the benefits at issue cannot be established 
without a current examination and a medical opinion based 
upon a review of the record.  These were scheduled , but the 
veteran has failed to provide any reasons for his failure to 
report for the examinations scheduled for him in early 2007.  
Under the circumstances, the claims must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The Board notes that with regard to the service connection 
issues, there is no medical opinion of record relating any of 
the claimed disorders to the service connected wound 
residuals of the right tibia.  Also the existing evidence of 
record does not show a psychiatric disability picture 
indicating impairment either socially or industrially 
incapacitating enough to warrant a higher disability rating 
above 30 per cent for the PTSD or impairment in functioning 
of the tibia to warrant a higher disability rating than the 
30 percent already in effect. The Board notes that these 
ratings reflect significant impairment.


ORDER

An initial disability rating in excess of 30 percent for PTSD 
is denied.  

A disability rating in excess of 30 percent for residuals of 
a gunshot wound to the right tibia is denied.  

Service connection for a chronic left knee disability 
secondary to service-connected gunshot wound to the right 
tibia is denied.  

Service connection for a chronic left ankle disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  

Service connection for a chronic bilateral hip disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  

Service connection for a chronic low back disorder secondary 
to service-connected residuals of a gunshot wound involving 
the right tibia is denied.  

Service connection for a chronic bilateral shoulder disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  

Service connection for a chronic cervical spine disorder 
secondary to service-connected residuals of a gunshot wound 
involving the right tibia is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


